DISMISS; Opinion Filed December 10, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01427-CV

                 DALLAS CENTRAL APPRAISAL DISTRICT, Appellant
                                    V.
                         HDSA HILLCREST LLC, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-00490-L

                             MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Fillmore
                                    Opinion by Justice Lang
       The Court has before it the parties' joint motion to dismiss the appeal. In the motion, the

parties state they have reached a settlement agreement fully and finally resolving all of the

matters in dispute between them. They ask that we render judgment effectuating the parties’

settlement agreement and taxing costs against the party incurring same, and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(2)(A). We grant the motion.

       We render judgment effectuating the parties' settlement agreement and dismiss the

appeal. We order that each party shall bear its own costs of court.



                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
121427F.P05                                        JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DALLAS CENTRAL APPRAISAL                           On Appeal from the 193rd Judicial District
DISTRICT, Appellant                                Court, Dallas County, Texas
                                                   Trial Court Cause No. 12-00490-L.
No. 05-12-01427-CV         V.                      Opinion delivered by Justice Lang. Justices
                                                   FitzGerald and Fillmore participating.
HDSA HILLCREST LLC, Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
DISMISSED.

         IT IS ORDERED, ADJUDGED and DECREED, pursuant to the agreement of the
parties, that the property that is the subject of Dallas Central Appraisal District Account
28084510010010000 be exempt from property tax under Texas Tax Code Section 11.182 from
and after December 7, 2010.

       IT IS FURTHER OR D E R E D , ADJUDGED and DECREED, pursuant to the
agreement of the parties, that Dallas Central Appraisal District change the appraisal rolls and
other appropriate records for which it is responsible as necessary to reflect the exemptions
granted herein.

        IT IS FURTHER ORDERED, ADJUDGED and DECREED, pursuant to the
agreement of the parties, that Dallas Central Appraisal District shall advise the assessor of
each taxing unit affected by the changes on the appraisal rolls to (1) change the tax rolls and
other appropriate records for which the taxing unit is responsible as necessary to reflect the
exemptions granted herein; (2) prepare and mail corrected or supplemental tax bills in
the manner prescribed by Chapter 31 and Section 42.42 of the Texas Tax Code; and (3)
refund, in the manner prescribed by Section 42.43 of the Texas Tax Code, any taxes paid which
exceed the amount of taxes for which the property owner is liable as a result of the exemptions
granted herein.

        IT IS FURTHER ORDERED, ADJUDGED and DECREED, pursuant to the
agreement of the parties and Texas Rule of Appellate Procedure 42.l(d), that costs are taxed
against the party incurring same. This Judgment disposes of all parties and all claims.


                                             –2–
        IT IS FURTHER ORDERED, ADJUDGED and DECREED that the decision be
certified to the court below for observance.

       It is ORDERED that each party bear its own costs of this appeal.

Judgment entered this 10th day of December, 2013.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




                                             –3–